Title: To George Washington from Major General Joseph Spencer, 14 April 1777
From: Spencer, Joseph
To: Washington, George



Sir
Providence 14th April 1777

I have rec’d your Excellency’s Letter of the 3d of April instant, and in Answer thereto take Liberty to observe, that by the late Appearances there is no probability that the Enemy will soon evacuate Rhode Island, as your Excellency has apprehended and as we have heretofore generally expected in these parts: the Ships that were haul’d off when I wrote last, being thirty three Square rigg’d Vessels and three Tenders all sail’d from New Port Harbour last Wednesday, and stood westward, but on Saturday lay between Tower Hill and Long Island: there is no Troops gone in those Ships from the Island, except a few Artillery Men, and some promoted Officers, as appears by the undoubted Intelligence of a Number of the Inhabitants and others, who have made their Escape from the Island, since the Departure of the above Ships: who say that the general Opinion at New Port is, that the Enemy design to keep their Possession at that Place; the Officers in general are making every Preparation for Gardening &c. and I think their Troops not embarking in their Ships argues much in Support of that Opinion.
At the Desire of Genl Varnum, I acquaint your Excellency, that on the 9th of March ulto there being some Prospect of collecting a Number of Volunteers sufficient together with our other Troops to have afforded a great Probability of Success, in making an Attempt to sweap the North End of Rhode Island, and then to return without attempting to carry the whole Island. I then gave Orders to the two Commanders of the Continental Regiments of this State (supposing myself authorised by previous Directions received from your Excellency) without Delay to assemble all under their respective Commands, and appear with them at this Place; they accordingly applyed themselves to the Business of collecting their Men, mustering & equipping

them for Service, and on the 17th made Return, and were ready for the first Time for Duty: we failed of having such a Number of Volunteers collected as gave sufficient Encouragement for the proposed Attempt; I should therefore, have immediately released the Continental Troops from Duty in this Army (who were called in meerly to assist in the proposed Enterprize) but it so happened that about this Time, the Militia from the States of the Massachusetts and Connecticut were almost all returning Home, (the Times of their Engagements being terminated) in Consequence of which this Army was then so exceeding weak, that it was thought absolutely necessary to keep all in our Power for Defence, untill we should have some Troops come in from Connecticut, which I then was encouraged we should have very soon: Genl Varnum came to my Quarters on the 18th ulto while this Army was in this dangerous Situation and shew’d me some Directions he then had lately received from your Excellency, relative to Inoculating the Continental Troops; I then told him, I thought that those Troops must not be taken from this Army, untill the Troops from Connecticut came in, which I then expected very soon; and in the mean Time I desired him to prepare necessary Hospitals for the Troops, and have all things ready to proceed in that Business as soon as they could be spared; he then left me and went upon that Business; and I understand met with some Trouble in obtaining proper Houses; after this Conversation with Genl Varnum, I did not again see him untill after the 28th March when he rec’d your Excellency’s further and more positive Order to hasten the Inoculation of those who had not had the Small Pox and Send forward those who had had it to the Westward; and on receiving the last Order, the General had, previous to my seeing him, also given Orders accordingly to those Regiments; and when it came to my Knowledge, I did every thing in my Power to hasten them forward; I ordered a Number of Horses which we much wanted here to carry their Baggage, and they moved two or three Days before I rec’d your Excellency’s Letter of the 3d Instant, and were ordered by Genl Varnum to the Fish Kills. A part of the Connecticut Troops arrived before the Continental Troops left the Army, but great part that were designed here, I am informed were sent Westward.
We are here at present in a most dangerous and lamentable Situation, there are only three hundred & Eighty two Rank and File in this Army from Connecticut, and not one from the Massachusetts Bay nor New Hampshire; and this State has failed much in keeping up the Number, lately, which they usually have done; many of those escaped from the Island tell us that the Enemy will undoubtedly send some ravaging Partys soon upon our Shores, and I think there is much Reason to expect it.

I have from Time to Time acquainted the several New England States of their respective Deficiencys in Point of sending Troops according to their several Quotas they agreed upon; and also have desired Succours from them to strengthen this Army agreable to their said Quotas, and especially of late; which I think ought to excuse me from Blame, in Case any Disaster should happen in these Parts, mearly for Want of Men in this Army; but yet considering that the Character of a Commander in the Opinion of the publick, generally rises or falls according to the Success of the Army wc. he commands, I am not a little Exercised with my present Situation. I have the Honr to be with great Respect and Esteem, your Excellencys most obedient and humble Servant

Jo: Spencer

